Citation Nr: 0907566	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-06 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for multi-level degenerative disc and joint disease 
of the cervical spine.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from March 1984 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Milwaukee, Wisconsin, which granted service 
connection for degenerative joint disease of the cervical 
spine and headaches and assigned separate 10 percent 
disability evaluations for each disorder.  

In a February 2006 rating determination, the RO increased the 
Veteran's disability for his headaches from 10 to 30 percent 
and assigned an effective date the day following his 
separation from service.  

In his February 2006 substantive appeal, the Veteran checked 
the box indicating that he desired a hearing before a 
Veterans Law Judge a the RO.  In June 2006, the Veteran 
withdrew his request for a hearing.  


FINDINGS OF FACT

1.  The Veteran's multi-level degenerative disc and joint 
disease of the cervical spine is manifested by pain, but with 
flexion from 0 to 45 degrees, extension from 0 to 45 degrees, 
lateral flexion to no less than 0 to 35 degrees bilaterally, 
and rotation from 0 to 80 degrees bilaterally, with no 
sensory disturbances or radiculopathy in the upper 
extremities; there have also been no findings of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; he has not had an incapacitating 
episode due to his cervical spine disability.

2.  The Veteran has frequent headaches but they are not 
prostrating, do not cause vomiting, do not prevent him from 
performing his daily routine, to include driving, and have 
not been shown to cause severe economic impact.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for multi-level degenerative disc and joint disease 
of the cervical spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45. 4.71a, Diagnostic Codes 5235 to 5243 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for headaches have not been met at any time.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 
4.21, 4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

With regard to the above issues, this appeal arises from 
disagreement with the initial evaluations following the 
grants of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Even so, the Board notes that the July 2004 VCAA letter 
informed the Veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining. 

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.

The Veteran was afforded several VA examinations.  Based upon 
the foregoing, no further action is necessary to assist the 
veteran in substantiating the claim.

Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Cervical Spine

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2007).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 	30

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis	20

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months................................... 
.......................40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months................................... 
.......................20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months................................... 
.......................10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating for Formula and Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

At the time of a December 2003 VA pre-discharge rating 
examination, the Veteran was noted to have injured his neck 
while playing basketball when another player fell on him.,  
X-rays taken at that time revealed a mild degenerative disc 
at C4-5.  X-rays taken in 1999 were noted to be normal.  At 
the time of a February 2000 examination, normal findings were 
reported for the neck.  A MRI performed on the neck in June 
2000 was also noted to be normal.  

Physical examination of the neck revealed mild tenderness to 
the right at C5-6 posteriorly.  There was no palpable muscle 
spasm in the neck.  There was also no local tenderness.  The 
neck easily flexed, extended, and laterally bent in each 
direction, to 45 degrees.  It also rotated to 80 degrees in 
each direction.  All motions of the neck were without pain 
and without weakness.  There were no neurological 
abnormalities in the upper extremities.  X-rays taken of the 
cervical spine showed one-half narrowing of the disk space at 
C4-5 and C5-6, with mild spaces in the neural foramina.  
There was mild lack of endurance but no lack of coordination 
on examination.  

A diagnosis of moderate degenerative disc disease at C4-5 and 
C5-6 was rendered.  The examiner indicated that there were no 
neurological symptoms and mild tenderness.  Mild lack of 
endurance continued with restriction of overhead lifting.  

In February 2005, the Veteran was seen at Great Lakes Naval 
Hospital with complaints of chronic neck pain.  

In his April 2005 notice of disagreement, the Veteran 
indicated that he suffered from neck pain on a daily basis.  

At the time of a June 2005 VA examination, the Veteran 
reported having daily neck pain ranging from 1-2 to 6-7 out 
of 10.  The only aggravating factor seemed to be the weather.  
He used Excedrin to get significant relief down to 1-2.  He 
also used Naproxen.  There had been no radiation of the pain.  
It did not interfere with his activities of daily living and 
had not really interfered with his other activities of the 
day.  It had also not caused any bowel, bladder, or erectile 
dysfunctions.  He did not use a neck brace.  He could walk 
one mile without a problem.  There was no real fatigability 
or incoordination.  

The examiner noted that a May 2005 MRI had revealed a 
posterior disc osteophyte complex present at C3-4 without 
significant central canal stenosis or neuroforaminal 
narrowing, bilaterally.  At the C4-5 level there was a right 
foraminal disk osteophyte complex present causing moderate to 
severe right neural foraminal narrowing with a patent left 
neural foramen.  Disk bulge was present causing overall mild 
to moderate central canal stenosis.  At C5-6 there was a 
posterior disk bulge causing overall moderate central canal 
stenosis.  A disk osteophyte complex caused moderate to 
severe bilateral neuroforaminal narrowing.  At C6-7 there was 
a posterior disk osteophyte complex present causing moderate 
central canal stenosis with mild right and moderate to severe 
left neuroforaminal narrowing.  At C7-T1 there was posterior 
disk bulge causing mild central canal stenosis with patent 
neuroformina, bilaterally.  

The Veteran stated that he had increased stiffness of his 
neck when it acted up.  He also had difficulty turning his 
neck when driving one or two times a week.  

Physical examination revealed no palpably tender findings.  
Percussion elicited a mild tenderness over the cervical 
spine.  The neck was normally aligned.  Flexion and extension 
were to 45 degrees.  Right and left lateral rotation was to 
80 degrees, bilaterally.  Right and left lateral flexion was 
to 35 degrees, bilaterally.  There was no significant pain at 
the extremes of range of motion or with repetition.  The 
maneuvers did not elicit any radicular-type symptoms on the 
shoulders or arms.  Biceps, triceps, and brachioradialis 
reflexes were normal and the Veteran had good arm strength.  
There were no sensory abnormalities.  

It was the examiner's impression that the Veteran had 
multilevel degenerative cervical disc disease with some 
levels resulting in moderate canal stenosis without cord 
symptoms.  The examiner also indicated that the Veteran had 
cervical degenerative arthritic disease causing at some 
levels moderate to severe bilateral neuroforaminal narrowing 
without associated radiculopathy. 

At the time of a June 2006 VA examination, the Veteran stated 
that the frequency of his neck pain had gotten worse over the 
last several months.  He indicated that he had neck pain at 
the mid C spine area, which was constant.  The pain was 6 to 
7 out of 10 at its worst and lasted all day.  He reported 
that the neck also felt stiff in the morning but would become 
better throughout the day as he stretched and loosened it.  
He denied any peripheral paresthesias or dysesthesias 
associated with his neck pain.  He also did not report any 
weakness.  He took 15 mgs. of Mobic per day, which helped 
with the neck pain.  The Veteran did not report any flare-ups 
of neck pain.  He also did not have any associated symptoms 
such as weight loss, fever, malaise, dizziness, visual 
disturbances, numbness, bladder or bowel complaints, or 
erectile dysfunction.  

As it relates to functional assessment, the Veteran stated 
that his mobility was not affected as a result of his neck.  
He was also able to do all of his activities of daily living.  
As it related to recreational activities, the Veteran 
indicated that he was no longer able to run or play 
basketball due to the neck pain.  He further reported that he 
was able to drive but had pain at times when looking from 
side to side.  

Physical examination revealed that strength was 5/5 in the 
upper extremities.  Forward flexion and extension were to 45 
degrees.  Left and right lateroflexion were from 0 to 45 
degrees and left and right lateral rotation was from 0 to 80 
degrees.  The Veteran had very minimal pain with the above 
ranges of motion and stated that it did not worsen with 
repetitive attempts.  There was no additional loss of 
function with repetitive attempts.  There was also no 
paraspinal muscle spasm, weakness, or tenderness.  There were 
no postural abnormalities or deformities.  Bilateral biceps 
reflexes were normal.  X-rays showed mild disc space 
narrowing between C4-5-6 with tiny anterior spurs.  There was 
no significant encroachment upon the neural foramina.  
Atlantoaxial relationship was normal.  A diagnosis of 
multilevel degenerative cervical disk disease with canal 
stenosis and bilateral neuroforaminal narrowing was rendered.  
The examiner stated that the veteran did not have any flare-
ups of his cervical spine and that there was no additional 
pain or loss of function with repetitive cervical spine range 
of motion.  

The criteria for an evaluation in excess of 10 percent have 
not been met.  While the veteran has reported having pain in 
his neck/cervical spine region, flexion and extension have 
not been shown to be less than 0 to 45 degrees at the time of 
any VA examination.  Lateral flexion has not been to no less 
than 0 to 35 degrees, bilaterally, and rotation has been 
reported as being from 0 to 80 degrees, bilaterally.  There 
have also been no objective medical findings of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Moreover, the veteran has not been 
shown to have had an incapacitating episode due to his 
cervical spine disability.  There have also been no findings 
of sensory disturbances or radiculopathy in the upper 
extremities to warrant a compensable evaluation for 
neurological impairment.  

Although the Veteran has expressed his opinion regarding the 
degree of his impairment, the most probative evidence 
consists of the medical evidence prepared by skilled medical 
professionals, which demonstrates that an increased 
evaluation is not warranted.

The Board has considered whether an increased disability 
rating is warranted for the veteran's cervical spine disorder 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  The 
examinations have specifically indicated there has been no 
additional loss of motion with repetitive use.  Therefore, 
although it has no reason to doubt that the veteran's 
cervical spine disorder is productive of pain, the Board is 
unable to identify any clinical findings which would warrant 
an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

Under these circumstances, the Board finds no basis exists 
for the assignment of a rating in excess of 10 percent for 
the veteran's cervical spine disorder.  As the preponderance 
of the evidence is against the claim, there is no doubt to be 
resolved in the veteran's favor.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Headaches

The veteran's disability is currently rated under Diagnostic 
Code 8100.  This diagnostic code provides a 30 percent 
evaluation for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, and a maximum schedular evaluation of 50 
percent for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

At the time of the November 2003 VA pre-discharge general 
medical examination, the Veteran reported having a lot of 
headaches.  The Veteran had headaches in the nape area.  The 
headaches ranged from dull to sharp and varied in nature.  
His headaches occurred about two to three times per week.  He 
had no nausea or vomiting.  His headache was about 4 to 6 out 
of 10 in intensity.  He would have a bad headache on occasion 
that was about 10/10, which occurred about once every two 
weeks.  He noted taking Excedrin for migraines which would 
cause the headaches to go away.  The Veteran reported having 
a headache at the time of the examination.  There was no 
blurring of vision.  Light did not bother his eyes.  

Neurological examination revealed that the veteran was alert 
and oriented times three with good hand coordination.  

At the time of a December 2003 VA pre-discharge neurological 
examination, the veteran reported having daily headaches.  He 
indicated that he might, at times, have a one week period 
where he had no headaches.  There were no preceding symptoms 
for his headaches.  His headaches were not associated with 
sound, light sensitivity, or nausea.  He described his 
headaches as a steady generalized pain with pain in the neck 
as well.  His headaches were usually three to seven out of 
ten in intensity, but rarely had been 10/10.  The headaches 
lasted for hours until he took over-the-counter medication 
such as Excedrin, which provided relief within 30 to 45 
minutes.  He took an analgesic medication at least three to 
four days per week.  When he had headaches, he was able to 
continue with is usual activities, particularly after taking 
an analgesic.  

The veteran had had no other neurological symptoms associated 
with his headaches, such as unilateral weakness, gait 
changes, or visual disturbances.  He stated that it was his 
belief that his headaches could be related to his neck.  

Neurological evaluation revealed that the veteran was alert 
and oriented.  The cranial nerves were normal, with full and 
conjucate extraocular movements.  Visual fields were to full 
to confrontation.  Facial strength was normal and symmetric.  
The examiner indicated that the Veteran had generalized 
headaches with steady pain associated with sound or light 
sensitivity or nausea, consistent with muscle contraction 
headaches.  These headaches usually occurred three to four 
times per week.  The veteran treated the headaches with over-
the-counter analgesics and the headaches did not interfere 
with his daily activities.  

At the time of a June 2005 VA examination, the Veteran stated 
that since his last evaluation, the headaches had increased 
in intensity and frequency.  He indicated that they were now 
daily.  The usual pattern was for them to begin in the 
occipital area and then spread to involve usually the left 
hemi-cranium to the left retro-orbital area.  They were 
steady in nature.  They might reach a level 8 out of 10 but 
they were usually a 2.  The veteran used Excedrin regularly 
for these headaches and could get relief within 30 minutes.  
There were no particular precipitating factors.  He was able 
to conduct his activities of daily living and it did not 
require that he retire to a darkened room for any protracted 
period of time.  There was no associated nausea.  There may 
be some light sensitivity but no scintillating scotoma.  
There was also no associated focal weakness.  

The veteran was noted to have been seen at the headache 
clinic at Great Lakes Naval Hospital in June 2005.  At that 
evaluation, the Veteran complained of virtually daily 
headaches and stated that they had not changed in character 
over the years, having begun approximately three to four 
years ago.  It was felt that the Veteran was having tension 
vascular-type headaches.  The Veteran was placed on 
Amitriptyline but had not started the medication.  He was 
advised against regular caffeine use and Excedrin and coffee.  

Physical examination revealed that the Veteran was alert and 
oriented.  Cranial nerves, motor, sensory, and cerebellar 
modalities were all intact and symmetrical.  A diagnosis of 
tension vascular headaches with onset during service and 
continuing was rendered.  

At the time of the July 2005 outpatient visit, the Veteran's 
headaches were noted to have become less severe with the 
Amitriptyline.  A diagnosis of continuous headaches, 
symptomatic, was rendered.  

At the time of an October 2005 outpatient visit, the veteran 
was noted to have a long history of frequent headaches, right 
greater than left, frontal greater than occipital.  

At the time of a June 2006 VA examination, the veteran 
reported having headaches on a daily basis.  The headaches 
were typically of a bitemporal distribution but could happen 
anywhere, including his forehead and at the top of his head.  
He stated that he felt well when he woke up in the morning 
but that the headache gradually built up throughout the day.  
At the end of the day, the pain could be up to 8 out of 10 on 
the pain scale.  These episodes typically lasted all day.  He 
had not been able to identify any provocative factors.  The 
Veteran had stopped consuming any caffeine but this had not 
helped his headaches.  He did not report any flare-ups of 
these headaches.  

He had tried Excedrin in the past which had helped but no 
longer did.  He had been on Gabapentin since December 2005.  
The Veteran noticed a decreased frequency of his headaches 
initially while on Gabapentin but no longer noticed that 
benefit.  He had not had any side effects from the 
medication.  The Veteran had also not had any periods of 
incapacitation in the past 12 months.  He noted that when his 
headaches were at their worst he would become more short-
tempered and withdrawn.  He was otherwise able to perform all 
his other activities of daily living.  Ordinary activity was 
possible during the attacks.  He denied any peripheral 
paresthesias or dysthesia.  He did not report any tics, 
paramyoclonus chorea, or choreiform disorders.  

Physical examination revealed that cranial nerves II through 
XII were grossly intact.  A diagnosis of tension headaches 
was rendered.  The veteran did not have any flare-ups of his 
headache.  

While the veteran's headaches have been found to be constant 
in nature, there is no evidence that his headaches are very 
frequently completely prostrating or that the prolonged 
attacks have caused severe economic inadaptability.  At the 
time of the veteran's most recent VA examination, he was 
noted to not have had any periods of incapacitation in the 
past 12 months.  He noted that even when his headaches were 
at their worst he would only become short-tempered and 
withdrawn and he was otherwise able to perform all his 
activities of daily living.  Ordinary activity was also found 
possible during the attacks.  

Under these circumstances, the Board finds no basis exists 
for the assignment of a rating in excess of 30 percent for 
the Veteran's headache disorder.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved in the veteran's favor.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's cervical spine and headache disorders are 
contemplated in the rating schedule.  Moreover, none of the 
VA examiners have indicated that these disabilities have 
caused marked interference with employment.  The disabilities 
have also not required any recent periods of hospitalization.  
No other exceptional factors have been reported.  While the 
veteran is not currently employed, his headache and cervical 
spine disorders have not been shown to be cause of his 
unemployment.  

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial evaluation in excess of 10 percent for multi-level 
degenerative disc and joint disease of the cervical spine is 
denied.  

An initial rating in excess of 30 percent for chronic 
headaches is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


